PER CURIAM:
On February 17., 1986, claimant was operating his 1983 Dodge truck in a westerly direction on Route 60, between 9:00 and 10:00 a.m., in the vicinity of
Campbell's Creek, Kanawha County, when his vehicle struck several potholes. Damage to the vehicle resulted in the amount of $122.11.
According to the testimony of claimant, it was daylight and raining. Claimant was driving at approximately 20 miles per hour in the right lane of the four-lane highway. In an attempt to avoid hitting holes at this location, claimant drove to the left, and his vehicle struck a large, water-filled hole. He estimated the hole to be two feet long, 14 inches deep, and 18 inches wide.
Claimant testified that he travelled this route frequently. He had observed respondent's workers repairing holes in the opposite lanes of Route 60 two days before this incident occurred. He had not reported the hole to respondent.
This Court has repeatedly held that respondent is neither an insurer nor a guarantor of the safety of travellers on its highways. However, the respondent does have a duty of using reasonable care and diligence in the maintenance of its ways. In the case of a heavily travelled major highway in this State, the Court has held respondent liable for failure to repair a pothole of this size, as it cannot have developed overnight. See Lohan v. Dept. of Highways, 11 Ct.Cl. 39 (1975), Poole v. Dept. of Highways, 15 ct.cl. 65 (1983). The Court therefore makes an award to claimant in the amount of $122.11.
Award of $122.11.